779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TONY R. FROST, Petitioner-Appellant,v.DON CARPENTER, TARRANT COUNTY SHERIFF; ARTHUR M. NEY, JR.,PROSECUTOR HAMILTON COUNTY, OHIO, Respondents-Appellees.
85-3680
United States Court of Appeals, Sixth Circuit.
10/24/85

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  ENGEL, KEITH and KRUPANSKY, Circuit Judges.


1
Upon consideration of the above-captioned application for review of the Report and Recommendation of the Magistrate, it appears that the notice of appeal was mistakenly lodged with the Court of Appeals, rather than with the District Court.


2
Because review of the matter lies with the District Court and this Court is without jurisdiction, it is,


3
ORDERED that the appeal is hereby dismissed.